UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06621 Nuveen Premium Income Municipal Fund 2, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premium Income Municipal Fund 2, Inc. (NPM) January 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.4% (100.0% of Total Investments) MUNICIPAL BONDS – 151.4% (100.0% of Total Investments) Alabama – 3.3% (2.2% of Total Investments) $ 6,995 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ $ 7,071,525 2006C-2, 5.000%, 11/15/39 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, 1/17 at 100.00 AA+ Series 2007A, 4.500%, 1/01/39 – AMBAC Insured (UB) Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, 6/15 at 100.00 BBB International Paper Company, Series 2005A, 5.000%, 6/01/25 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist 11/14 at 100.00 A3 (4) Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) University of South Alabama, Student Tuition Revenue Bonds, Series 2004, 5.000%, 3/15/24 – 3/14 at 100.00 A1 FGIC Insured Total Alabama Alaska – 0.1% (0.0% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B2 Series 2006A, 5.000%, 6/01/32 Arizona – 1.4% (0.9% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB+ 5.250%, 12/01/25 12/15 at 100.00 BBB+ Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 5.500%, 7/01/40 – No Opt. Call AA FGIC Insured Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 1/15 at 100.00 Baa1 Company, Refunding Series 2008, 5.750%, 9/01/29 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A– Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona Arkansas – 0.1% (0.1% of Total Investments) Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, 2/15 at 100.00 Baa1 Series 2005B, 5.000%, 2/01/25 California – 18.3% (12.1% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 A+ 2013S-4, 5.250%, 4/01/53 California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount University, Series 2001A: 0.000%, 10/01/23 – NPFG Insured No Opt. Call A2 0.000%, 10/01/24 – NPFG Insured No Opt. Call A2 0.000%, 10/01/25 – NPFG Insured No Opt. Call A2 California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital 11/21 at 100.00 AA– and Clinics, Series 2008A-2. RMKT, 5.250%, 11/15/40 California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, 11/15 at 100.00 A1 Series 2005, 5.000%, 11/15/27 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Series 2009B, 5.500%, 10/01/39 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.000%, 11/15/42 (UB) California Infrastructure and Economic Development Bank, Infrastructure State Revolving Fund 10/14 at 100.00 AA+ (4) Revenue Bonds, Series 2004, 5.000%, 10/01/21 (Pre-refunded 10/01/14) California State, Economic Recovery Revenue Bonds, Refunding Series 2009A, 5.250%, 7/01/21 7/19 at 100.00 AA California State, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 No Opt. Call AA California State, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 (ETM) No Opt. Call Aaa California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB– Health System, Series 2005A, 5.000%, 7/01/39 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender No Opt. Call AA– Option Bond Trust 3175, 13.788%, 5/15/14 (IF) Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A1 Company, Series 1996A, 5.300%, 7/01/21 Contra Costa Community College District, Contra Costa County, California, General Obligation 8/23 at 100.00 Aa1 Bonds, Election of 2006, Series 2013, 5.000%, 8/01/38 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 10/15 at 100.00 A Redevelopment Project, Series 2005A, 5.000%, 10/01/23 – AMBAC Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call Aaa 1995A, 0.000%, 1/01/21 (ETM) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Grossmont Healthcare District, California, General Obligation Bonds, Series 2011B, 7/21 at 100.00 Aa2 6.125%, 7/15/40 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 1/21 at 100.00 AA 2011A, 5.000%, 7/01/41 Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 Perris, California, Special Tax Bonds, Community Facilities District 2001-1, May Farms Improvement Area 4, Series 2005A: 5.000%, 9/01/25 9/15 at 102.00 N/R 5.100%, 9/01/30 9/15 at 102.00 N/R Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 6/23 at 100.00 BBB– 2013A, 5.750%, 6/01/44 San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa2 5.000%, 9/01/23 9/15 at 102.00 Baa2 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/14 at 100.00 AA– Project, Series 2004A, 5.000%, 9/01/20 – SYNCORA GTY Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/32 – NPFG Insured No Opt. Call A 0.000%, 1/15/34 – NPFG Insured No Opt. Call A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/14 at 100.00 A Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured University of California, General Revenue Bonds, Limited Project Series 2012G, 5.000%, 5/15/37 5/22 at 100.00 Aa2 University of California, General Revenue Bonds, Series 2013AI, 5.000%, 5/15/38 5/23 at 100.00 Aa1 Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation 7/14 at 100.00 A+ District, Series 2004A, 5.000%, 1/01/34 – AMBAC Insured Total California Colorado – 3.0% (2.0% of Total Investments) Centennial Water and Sanitation District, Colorado, Water and Sewerage Revenue Bonds, Series 12/14 at 100.00 AA+ (4) 2004, 5.000%, 12/01/22 (Pre-refunded 12/01/14) – FGIC Insured Central Platte Valley Metropolitan District, Colorado, General Obligation Bonds, Refunding 12/23 at 100.00 BBB Series 2013A, 5.375%, 12/01/33 Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2005: 5.250%, 6/01/23 6/16 at 100.00 A– 5.000%, 6/01/29 6/16 at 100.00 A– Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 3/15 at 100.00 A+ 5.000%, 3/01/25 Denver City and County, Colorado, Airport System Revenue Bonds, Series 2012B, 5.000%, 11/15/37 11/22 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 5.125%, 12/01/25 – SYNCORA GTY Insured Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 6/20 at 100.00 Aa3 5.375%, 6/01/31 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Total Colorado Connecticut – 0.0% (0.0% of Total Investments) Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 4/22 at 100.00 AA 2013A, 4.000%, 4/01/39 Delaware – 0.1% (0.1% of Total Investments) Delaware Health Facilities Authority, Revenue Bonds, Christiana Care Health Services Inc., 10/20 at 100.00 AA Series 2010A, 5.000%, 10/01/40 – NPFG Insured District of Columbia – 0.5% (0.3% of Total Investments) District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 0.000%, 4/01/40 – 4/21 at 100.00 A– AMBAC Insured Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.881%, 10/01/30 – AMBAC Insured (IF) (5) Total District of Columbia Florida – 24.1% (15.9% of Total Investments) Bay County School Board, Florida, Certificates of Participation, Series 2004, 5.000%, 7/01/24 7/14 at 100.00 A+ (4) (Pre-refunded 7/01/14) – AMBAC Insured Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special 5/14 at 100.00 N/R Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured Bradford County Health Facility Authority, Florida, Revenue Refunding Bonds, Santa Fe No Opt. Call AA+ (4) Healthcare Inc., Series 1993, 6.050%, 11/15/16 (ETM) Broward County Educational Facilities Authority, Florida, Revenue Bonds, Nova Southeastern 4/14 at 100.00 Baa1 (4) University, Series 2004B, 5.625%, 4/01/34 (Pre-refunded 4/01/14) Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Emerald 3/14 at 100.00 Aaa Palms Apartments, Series 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) Broward County School Board, Florida, Certificates of Participation, Series 2004C, 5.250%, 7/14 at 100.00 AA– (4) 7/01/20 (Pre-refunded 7/01/14) – AGM Insured Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 – 10/14 at 100.00 A+ AMBAC Insured Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 10/14 at 100.00 A1 (4) (Pre-refunded 10/01/14) – AMBAC Insured Broward County, Florida, Water and Sewer System Revenue Bonds, Series 2009A, 10/18 at 100.00 AA+ 5.250%, 10/01/34 Cape Coral, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 10/01/36 – 10/16 at 100.00 A1 AMBAC Insured Citrus County Hospital Board, Florida, Revenue Bonds, Citrus Memorial Hospital, Refunding 2/14 at 100.00 B3 Series 2002, 6.375%, 8/15/32 Cocoa, Florida, Water and Sewerage System Revenue Refunding Bonds, Series 2003, 5.500%, No Opt. Call AA 10/01/23 – AMBAC Insured Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/23 10/14 at 100.00 AA– (4) (Pre-refunded 10/01/14) – NPFG Insured Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – 10/15 at 100.00 A NPFG Insured 50 Florida Housing Finance Agency, GNMA Collateralized Home Ownership Revenue Refunding Bonds, No Opt. Call AA+ Series 1987G-1, 8.595%, 11/01/17 Florida Housing Finance Agency, Homeowner Mortgage Revenue Bonds, Series 1997-2, 5.900%, 7/14 at 100.00 AA+ 7/01/29 – NPFG Insured (Alternative Minimum Tax) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-6, 4.625%, 1/16 at 100.00 AA+ 7/01/31 (Alternative Minimum Tax) Florida Municipal Loan Council, Revenue Bonds, Series 2000B: 0.000%, 11/01/25 – NPFG Insured No Opt. Call A 0.000%, 11/01/26 – NPFG Insured No Opt. Call A Florida Municipal Loan Council, Revenue Bonds, Series 2003A, 5.000%, 5/01/22 – NPFG Insured No Opt. Call A Florida State Board of Education, State University System Revenue Bonds, Series 2006A, 5.000%, 7/15 at 101.00 AA 7/01/30 – NPFG Insured (UB) Florida State Department of Management Services, Certificates of Participation, Series 2006A, 8/15 at 101.00 AA+ 5.000%, 8/01/23 – NPFG Insured Florida State Education System, Housing Facility Revenue Bonds, Florida International No Opt. Call A University, Series 2004A, 5.000%, 7/01/14 – NPFG Insured Florida Water Pollution Control Financing Corporation, Revolving Fund Revenue Bonds, Series 1/19 at 100.00 AAA 2009A, 5.000%, 1/15/29 FSU Financial Assistance Inc., Florida, General Revenue Bonds, Educational and Athletic 10/14 at 100.00 A1 Facilities Improvements, Series 2004, 5.000%, 10/01/16 – AMBAC Insured Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006: 5.500%, 6/01/38 – AGM Insured 6/18 at 100.00 AA– 5.375%, 6/01/46 6/16 at 100.00 A– Hernando County, Florida, Revenue Bonds, Criminal Justice Complex Financing Program, Series No Opt. Call A 1986, 7.650%, 7/01/16 – FGIC Insured Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed 4/14 at 100.00 N/R Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) Hillsborough County, Florida, Revenue Refunding Bonds, Tampa Bay Arena, Series 2005, 5.000%, 10/15 at 100.00 AA+ 10/01/25 – FGIC Insured Hollywood, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series 2003, 4/14 at 100.00 Aa2 5.000%, 10/01/20 – AGM Insured Lake County School Board, Florida, Certificates of Participation, Series 2004A: 5.000%, 7/01/20 (Pre-refunded 7/01/14) – AMBAC Insured 7/14 at 100.00 A+ (4) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – AMBAC Insured 7/14 at 100.00 A+ (4) Lee County, Florida, Transportation Facilities Revenue Bonds, Series 2004B, 5.000%, 10/01/14 – No Opt. Call A– AMBAC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 A NPFG Insured Leesburg, Florida, Hospital Revenue Bonds, Leesburg Regional Medical Center Project, Series 7/14 at 100.00 BBB+ 2002, 5.375%, 7/01/22 Miami-Dade County Educational Facilities Authority, Florida, Revenue Bonds, University of Miami, Series 2004A: 5.000%, 4/01/19 (Pre-refunded 4/01/14) – AMBAC Insured 4/14 at 100.00 N/R (4) 5.000%, 4/01/22 (Pre-refunded 4/01/14) – AMBAC Insured 4/14 at 100.00 N/R (4) Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2004B: 5.250%, 7/01/18 (Pre-refunded 7/01/14) – FGIC Insured 7/14 at 100.00 A (4) 5.000%, 7/01/23 (Pre-refunded 7/01/14) – FGIC Insured 7/14 at 100.00 A (4) Miami-Dade County School Board, Florida, Certificates of Participation, Series 2006B, 5.000%, 11/16 at 100.00 A1 11/01/31 – AMBAC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A 5.500%, 10/01/41 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 7/18 at 100.00 AA 2009-B1, 5.625%, 7/01/38 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2008, 5.000%, 7/18 at 100.00 AA 7/01/35 – AGM Insured Orange County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 Aa2 (4) 8/01/22 (Pre-refunded 8/01/14) – AMBAC Insured Osceola County Industrial Development Authority, Florida, Industrial Development Revenue 2/14 at 100.00 A Bonds, P.M. Wells Charter School Project, Series 2001A, 5.000%, 8/01/23 – NPFG Insured Osceola County, Florida, Transportation Revenue Bonds, Osceola Parkway, Series 2004: 5.000%, 4/01/22 – NPFG Insured 4/14 at 100.00 Aa3 5.000%, 4/01/23 – NPFG Insured 4/14 at 100.00 Aa3 Palm Beach County Health Facilities Authority, Florida, Hospital Revenue Refunding Bonds, BRCH Corporation Obligated Group, Series 2001: 5.500%, 12/01/21 6/14 at 100.00 BBB– 5.625%, 12/01/31 6/14 at 100.00 BBB– Palm Beach County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 AA– (4) 8/01/22 (Pre-refunded 8/01/14) – FGIC Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2007E, 5.000%, 8/17 at 100.00 AA– 8/01/27 – NPFG Insured Palm Beach County School Board, Florida, Certificates of Participation, Tender Option Bond No Opt. Call AA Trust 2089, 13.111%, 8/01/14 – AGM Insured (IF) Palm Beach County, Florida, Public Improvement Revenue Bonds, Biomedical Research Park 6/15 at 100.00 AA+ (4) Project, Series 2005A, 5.000%, 6/01/25 (Pre-refunded 6/01/15) – AMBAC Insured Palm Beach County, Florida, Water and Sewer Revenue Bonds, FPL Reclaimed Water Project, 10/19 at 100.00 AAA Series 2009, 5.250%, 10/01/33 Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A, Trust 2622, No Opt. Call N/R 11.717%, 10/01/14 (IF) Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A, 5.000%, 10/01/31 10/16 at 100.00 AAA (Pre-refunded 10/01/16) (UB) Polk County School District, Florida, Sales Tax Revenue Bonds, Series 2004, 5.250%, 10/01/18 – 10/14 at 100.00 AA– AGM Insured Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 A Series 2007, 5.000%, 7/01/33 – NPFG Insured Reedy Creek Improvement District, Florida, Utility Revenue Bonds, Series 2005-1, 5.000%, 10/15 at 100.00 A1 (4) 10/01/25 (Pre-refunded 10/01/15) – AMBAC Insured Reedy Creek Improvement District, Orange and Osceola Counties, Florida, General Obligation 4/14 at 100.00 Aa3 (4) Bonds, Series 2004A, 5.000%, 6/01/22 (Pre-refunded 4/01/14) – NPFG Insured Rivercrest Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 BB 5.000%, 5/01/30 – RAAI Insured Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, No Opt. Call Aa2 (4) 6.000%, 10/01/19 – NPFG Insured (ETM) Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, No Opt. Call Aa2 6.000%, 10/01/19 – NPFG Insured Sonoma Bay Community Development District, Florida, Special Assessment Bonds, Series 2005A, 5/15 at 100.00 N/R 5.450%, 5/01/36 South Florida Water Management District, Certificates of Participation, Series 2006, 5.000%, 10/16 at 100.00 AA 10/01/36 – AMBAC Insured South Florida Water Management District, Certificates of Participation, Series 2006, Trust No Opt. Call AA 1036, 9.328%, 10/01/14 – AMBAC Insured (IF) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) St. John’s County Industrial Development Authority, Florida, First Mortgage Revenue Bonds, Presbyterian Retirement Communities, Series 2004A: 5.850%, 8/01/24 8/14 at 101.00 A– 5.625%, 8/01/34 8/14 at 101.00 A– Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/36 – 6/16 at 100.00 A AMBAC Insured Tallahassee, Florida, Consolidated Utility System Revenue Bonds, Series 2005, 5.000%, 10/01/25 – 10/15 at 100.00 AA+ AMBAC Insured Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 AA Tampa Bay, Florida, Regional Water Supply Authority Utility System Revenue Bonds, Series 2008, 10/18 at 100.00 AA+ 5.000%, 10/01/34 Tampa Sports Authority, Hillsborough County, Florida, Sales Tax Payments Special Purpose Bonds, Stadium Project, Series 1995: 5.750%, 10/01/20 – NPFG Insured No Opt. Call A 5.750%, 10/01/25 – NPFG Insured No Opt. Call A Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Series 2005: 5.000%, 7/01/16 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 101.00 Aaa 5.000%, 7/01/16 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 101.00 Aaa Volusia County, Florida, Tax Revenue Bonds, Tourist Development, Series 2004, 5.000%, 12/14 at 100.00 A2 12/01/24 – AGM Insured Total Florida Georgia – 1.5% (1.0% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2012B, 5.000%, 1/01/42 1/22 at 100.00 A+ Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.125%, 12/01/45 Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health No Opt. Call Aa2 East Issue, Series 2012, 4.250%, 11/15/42 Richmond County Development Authority, Georgia, Revenue Bonds, Medical College of Georgia, 12/14 at 100.00 A1 Cancer Research Center Project, Series 2004A, 5.000%, 12/15/24 – AMBAC Insured Total Georgia Guam – 0.2% (0.2% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 7/23 at 100.00 A– 5.500%, 7/01/43 Total Guam Hawaii – 0.0% (0.0% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific University, Series 2013A: 6.625%, 7/01/33 7/23 at 100.00 BB+ 6.875%, 7/01/43 7/23 at 100.00 BB+ Total Hawaii Idaho – 0.5% (0.3% of Total Investments) Idaho Housing and Finance Association, GNMA Housing Revenue Refunding Bonds, Wedgewood 3/16 at 101.00 A1 Terrace Project, Series 2002A-1, 7.250%, 3/20/37 80 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000B, 6.250%, 7/14 at 100.00 AAA 7/01/22 (Alternative Minimum Tax) 90 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 7/14 at 100.00 Aaa 7/01/20 (Alternative Minimum Tax) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/30 9/16 at 100.00 BB+ 5.250%, 9/01/37 9/16 at 100.00 BB+ Total Idaho Illinois – 14.7% (9.7% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call A+ Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 12/21 at 100.00 AA 5.250%, 12/01/40 Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/25 – No Opt. Call A+ FGIC Insured Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Cook County Community Consolidated School District 15, Palatine, Illinois, General Obligation No Opt. Call Aa2 (4) Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured (ETM) Cook County Community High School District 219, Niles Township, Illinois, General Obligation No Opt. Call Baa1 Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured Cook County Community High School District 219, Niles Township, Illinois, General Obligation No Opt. Call N/R (4) Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured (ETM) Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/22 11/20 at 100.00 AA Illinois Educational Facilities Authority, Revenue Bonds, Field Museum of Natural History, 11/23 at 100.00 A2 Series 2002, 5.500%, 11/01/36 Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Healthcare, Tender Option No Opt. Call AA+ Bond Trust 4285, 18.120%, 8/15/20 (IF) (5) Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/14 (Pre-refunded 5/15/14) 5/14 at 100.00 A (4) 5.250%, 11/15/15 (Pre-refunded 5/15/14) 5/14 at 100.00 A (4) Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 Aa3 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/15/41 – 8/21 at 100.00 AA– AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago, Series 2012A, 10/21 at 100.00 Aa1 5.000%, 10/01/51 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 11/16 at 100.00 BBB+ University Center Project, Series 2006B, 5.000%, 5/01/25 Illinois Health Facilities Authority, Revenue Refunding Bonds, Lutheran General Health System, No Opt. Call Aa2 Series 1993C, 6.000%, 4/01/18 Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/21 – AGM Insured 1/20 at 100.00 AA– Illinois State, General Obligation Bonds, Series 2009A, 5.000%, 9/01/34 9/18 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, No Opt. Call AA– 18.345%, 1/01/21 (IF) (5) Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2001, 6.000%, 11/01/26 – No Opt. Call A FGIC Insured Lake County Community Unit School District 60, Waukegan, Illinois, General Obligation Refunding Bonds, Series 2001B: 0.000%, 11/01/19 – AGM Insured No Opt. Call A2 0.000%, 11/01/21 – AGM Insured No Opt. Call A2 Lake, Cook, Kane and McHenry Counties Community Unit School District 220, Barrington, No Opt. Call AAA Illinois, General Obligation Bonds, Refunding Series 2002, 5.250%, 12/01/20 – AGM Insured (UB) Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 D 5.250%, 1/01/30 1/16 at 100.00 D McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, No Opt. Call Baa1 General Obligation Bonds, Series 2003, 0.000%, 1/01/22 – FGIC Insured McHenry County Community High School District 154, Marengo, Illinois, Capital Appreciation No Opt. Call Aa2 School Bonds, Series 2001, 0.000%, 1/01/21 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project 6/20 at 100.00 AAA Refunding Bonds, Series 2010A, 5.500%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/22 at 101.00 AAA Project, Series 2002A, 0.000%, 6/15/26 – NPFG Insured Total Illinois Indiana – 3.4% (2.2% of Total Investments) Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 AA Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 12/20 at 100.00 Aa2 5.000%, 12/01/37 Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/22 at 100.00 AA 2012A, 5.000%, 10/01/37 Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2004A, 5.000%, 1/15 at 100.00 A+ 1/01/32 – FGIC Insured Indiana University, Student Fee Revenue Bonds, Series 2004P: 5.000%, 8/01/22 (Pre-refunded 8/01/14) – AMBAC Insured 8/14 at 100.00 Aaa 5.000%, 8/01/24 (Pre-refunded 8/01/14) – AMBAC Insured 8/14 at 100.00 Aaa Saint Joseph County Hospital Authority, Indiana, Revenue Bonds, Beacon Health System Obligated 8/23 at 100.00 AA– Group, Series 2013C, 4.000%, 8/15/44 Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame 3/18 at 100.00 Aaa du Lac Project, Refunding Series 2009, 5.000%, 3/01/36 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2/15 at 100.00 N/R 2005, 5.250%, 2/15/23 (6) Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, 1/24 at 100.00 N/R 7.000%, 1/01/44 (Alternative Minimum Tax) Total Indiana Iowa – 0.9% (0.6% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/23 at 100.00 BB– Project, Series 2013, 5.250%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 65 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.0% (0.0% of Total Investments) 80 Sedgwick and Shawnee Counties, Kansas, GNMA Collateralized Single Family Mortgage Revenue No Opt. Call Aaa Refunding Bonds, Series 1994A-1, 7.900%, 5/01/24 (Alternative Minimum Tax) Kentucky – 1.6% (1.1% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010A, 6.500%, 3/01/45 Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare 8/21 at 100.00 A+ System Obligated Group, Series 2011, 5.000%, 8/15/42 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease 6/21 at 100.00 Aa3 Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/31 Total Kentucky Louisiana – 5.5% (3.7% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing 7/23 at 100.00 N/R (US) LLC Project, Series 2013, 6.000%, 7/01/36 Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 6/01/22 – AMBAC Insured Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/31 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/21 at 100.00 Baa1 Series 2011, 6.750%, 5/15/41 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 7/23 at 100.00 A 5.000%, 7/01/36 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Second Lien Series 2010B, 5/20 at 100.00 AA 5.000%, 5/01/45 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – NPFG Insured (UB) 5/16 at 100.00 Aa1 Total Louisiana Maryland – 0.6% (0.4% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 BB+ 9/01/26 – SYNCORA GTY Insured Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, 6/16 at 100.00 AA– University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/28 – CIFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 N/R (4) System, Series 2004A, 5.250%, 7/01/19 (Pre-refunded 7/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/21 at 100.00 BBB Center, Series 2011, 6.250%, 7/01/31 Total Maryland Massachusetts – 2.8% (1.8% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Senior Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2000A, 8.375%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Revenue Bonds, Olin College, Series 2013E, 11/23 at 100.00 A+ 5.000%, 11/01/43 Massachusetts Development Finance Authority, Revenue Bonds, Hampshire College, Series 2004, 10/14 at 100.00 BBB 5.700%, 10/01/34 Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2013X, 10/23 at 100.00 A1 5.000%, 10/01/48 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts Eye 7/20 at 100.00 BBB– and Ear Infirmary, Series 2010C, 5.375%, 7/01/35 Massachusetts Port Authority, Special Facilities Revenue Bonds, ConRac Project, Series 2011A, 7/21 at 100.00 A 5.125%, 7/01/41 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking 7/21 at 100.00 A+ Revenue Bonds, Series 2011, 5.000%, 7/01/41 Total Massachusetts Michigan – 5.2% (3.4% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BBB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA 5.250%, 11/01/35 Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/21 No Opt. Call AAA 0.000%, 12/01/22 No Opt. Call AAA 0.000%, 12/01/23 No Opt. Call AAA 0.000%, 12/01/24 No Opt. Call AAA Kent Hospital Finance Authority, Michigan, Revenue Bonds, Metropolitan Hospital, Series 2005A, 7/15 at 100.00 BB+ 6.000%, 7/01/35 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 Aa2 5.000%, 12/01/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A2 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A: 5.000%,12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 N/R (4) 5.000%,12/01/31 (UB) 12/16 at 100.00 Aa2 Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 BBB Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Minnesota – 1.3% (0.8% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A1 Minneapolis-St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, HealthPartners Inc., Series 2003: 6.000%, 12/01/18 (Pre-refunded 3/19/14) 3/14 at 100.00 A (4) 5.875%, 12/01/29 (Pre-refunded 3/19/14) 3/14 at 100.00 A (4) Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/19 10/14 at 100.00 A3 St. Louis Park, Minnesota, Revenue Bonds, Park Nicollet Health Services, Series 2003B, 5.500%, 7/14 at 100.00 N/R (4) 7/01/25 (Pre-refunded 7/01/14) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BBB– Series 2005, 6.000%, 11/15/25 Total Minnesota Mississippi – 0.4% (0.2% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA– Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 1.4% (0.9% of Total Investments) Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 BBB+ Services – Heisinger Project, Series 2004, 5.250%, 2/01/24 Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/24 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, 5/23 at 100.00 BBB+ Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 Missouri Health and Educational Facilities Authority, Revenue Bonds, Lake Regional Health 2/14 at 100.00 N/R (4) System, Series 2003, Reg S, 5.125%, 2/15/18 (Pre-refunded 2/15/14) Total Missouri Nebraska – 2.1% (1.4% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Refunding Series 2012, 5.000%, 9/01/37 9/22 at 100.00 AA Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 2/17 at 100.00 AA 5.000%, 2/01/43 Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2012A, 2/22 at 100.00 AA 5.000%, 2/01/42 Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska 2/17 at 100.00 AA+ City 2, Tender Option Bond Trust 11673, 20.138%, 8/01/40 – AMBAC Insured (IF) Total Nebraska Nevada – 5.8% (3.8% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, General Obligation Bonds, Bond Bank Refunding Series 2009: 5.000%, 6/01/27 6/19 at 100.00 Aa1 5.000%, 6/01/28 6/19 at 100.00 Aa1 5.000%, 6/01/29 6/19 at 100.00 Aa1 Clark County, Nevada, General Obligation Transportation Bonds, Refunding Series 2010B: 5.000%, 7/01/25 1/20 at 100.00 Aa1 5.000%, 7/01/26 1/20 at 100.00 Aa1 Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.125%, 7/14 at 100.00 A+ 7/01/25 – FGIC Insured Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 6/22 at 100.00 AA+ 5.000%, 6/01/42 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Water & 6/21 at 100.00 AA+ Refunding Series 2011C, 5.000%, 6/01/38 Washoe County, Nevada, General Obligation Bonds, Reno-Sparks Convention & Visitors Authority, 7/21 at 100.00 AA Refunding Series 2011, 5.000%, 7/01/32 Total Nevada New Jersey – 4.2% (2.8% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA– Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 (Pre-refunded 9/01/15) 9/15 at 100.00 A+ (4) 5.250%, 9/01/26 (Pre-refunded 9/01/15) 9/15 at 100.00 A+ (4) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/33 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A+ 2006A, 5.250%, 12/15/20 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/23 New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/24 – AGM Insured 1/15 at 100.00 AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2009H, 5.000%, 1/01/36 1/19 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.579%, 7/22 at 100.00 A+ 1/01/43 (IF) (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 5.000%, 6/01/29 6/17 at 100.00 B2 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 9.2% (6.1% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/28 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/23 at 100.00 AA– 2013A, 5.000%, 7/01/43 Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/14 at 100.00 AA– Upstate Community Colleges, Series 2004B, 5.250%, 7/01/19 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/30 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 9/22 at 100.00 A– 5.000%, 9/01/42 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding No Opt. Call A Series 2012H, 5.000%, 11/15/42 Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of 7/23 at 100.00 AA– Rochester Project, Series 2013A, 5.000%, 7/01/43 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/20 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 New York City Municipal Water Finance Authority, New York, Water and Sewer System Second 6/23 at 100.00 AA+ General Resolution Revenue Bonds, Fiscal 2014 Series BB, 5.000%, 6/15/46 5 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 3/14 at 100.00 Aaa Series 2004C, 5.000%, 2/01/22 (Pre-refunded 3/06/14) 10 New York City, New York, General Obligation Bonds, Fiscal Series 1996J, 5.500%, 2/15/26 2/14 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/20 8/14 at 100.00 N/R (4) (Pre-refunded 8/15/14) New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 Aa2 (4) (Pre-refunded 3/01/15) New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 4/15 at 100.00 N/R (4) (Pre-refunded 4/01/15) New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 11/15 at 100.00 AA+ 5.000%, 11/15/44 – AMBAC Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Eighth Series 2013, 5.000%, 12/01/43 (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/38 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call A Terminal LLC, Sixth Series 1997, 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding No Opt. Call AA– Bonds, Tender Option Bond Trust 2012-10W, 7.466%, 11/15/21 (IF) (5) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A: 5.000%, 11/15/28 No Opt. Call A+ 0.000%, 11/15/31 No Opt. Call A+ 0.000%, 11/15/32 No Opt. Call A+ Total New York North Carolina – 0.9% (0.6% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 15.412%, 7/15/32 (IF) (5) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/21 at 100.00 AA– Carolinas HealthCare System, Series 2011A, 5.250%, 1/15/42 University of North Carolina, Charlotte, General Revenue Bonds, Series 2013A, 3.625%, 4/01/43 4/23 at 100.00 AA– Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, 6/23 at 100.00 Aa2 Pollution Control Revenue Refunding Bonds, Duke Energy Progress, Inc. Project, Series 2013, 4.000%, 6/01/41 Total North Carolina Ohio – 5.6% (3.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA (4) 5.250%, 12/01/24 (Pre-refunded 12/01/14) – AGM Insured Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 11/21 at 100.00 AA+ 5.000%, 11/15/41 Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Network Series 2009, 4/19 at 100.00 A 5.500%, 4/01/39 JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 1/23 at 100.00 AA 2013A, 5.000%, 1/01/38 (UB) (5) JobsOhio Beverage System, Ohio, Statewide Senior Lien Liquor Profits Revenue Bonds, Tender Option Bond Trust 1157: 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien 2/31 at 100.00 A+ Convertible Series 2013A-3, 0.000%, 2/15/36 Total Ohio Oklahoma – 2.5% (1.7% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BBB– 5.375%, 9/01/36 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 A+ 5.000%, 2/15/42 2/17 at 100.00 A+ Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 A 1/01/47 – FGIC Insured Tulsa Airports Improvement Trust, Oklahoma, General Airport Revenue Bonds, Series 2013A: 5.625%, 6/01/38 – BAM Insured (Alternative Minimum Tax) 6/23 at 100.00 AA 5.625%, 6/01/43 – BAM Insured (Alternative Minimum Tax) 6/23 at 100.00 AA Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2006, 5.000%, 12/15/36 (UB) 99 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, tender option Bond Trust 3500, 8.577%, 6/15/30 (IF) Total Oklahoma Oregon – 1.7% (1.1% of Total Investments) Multnomah County Hospital Facilities Authority, Oregon, Revenue Bonds, Sisters of Providence 10/14 at 100.00 AA (4) Health System, Series 2004, 5.500%, 10/01/21 (Pre-refunded 10/01/14) (UB) Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Senior Lien Series 11/23 at 100.00 AAA 2013A, 5.000%, 11/15/38 Total Oregon Pennsylvania – 3.8% (2.5% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2005A, 5.000%, 12/15 at 100.00 A1 12/01/23 – NPFG Insured Annville-Cleona School District, Lebanon County, Pennsylvania, General Obligation Bonds, 3/15 at 100.00 A1 Series 2005, 6.000%, 3/01/28 – AGM Insured Annville-Cleona School District, Lebanon County, Pennsylvania, General Obligation Bonds, 3/15 at 100.00 A1 (4) Series 2005, 6.000%, 3/01/28 (Pre-refunded 3/01/15) – AGM Insured Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, 3/17 at 100.00 BBB School Lane Charter School, Series 2007A, 5.000%, 3/15/37 Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call A2 Series 1997B, 5.700%, 7/01/27 – AMBAC Insured Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B: 0.000%, 12/01/31 No Opt. Call A 0.000%, 12/01/32 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown 12/23 at 100.00 A Concession, Series 2013A, 5.125%, 12/01/47 50 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – No Opt. Call Baa1 FGIC Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing 11/22 at 100.00 Baa3 Program-Delaware Valley College of Science and Agriculture Project, Series 2012 LL1, 4.000%, 11/01/32 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA– Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 9/15 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 A+ AMBAC Insured Total Pennsylvania Puerto Rico – 0.6% (0.4% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/54 – AMBAC Insured Total Puerto Rico Rhode Island – 1.8% (1.2% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.000%, 6/01/23 6/14 at 100.00 Baa1 6.125%, 6/01/32 6/14 at 100.00 BBB+ 6.250%, 6/01/42 6/14 at 100.00 BBB– Total Rhode Island South Carolina – 0.6% (0.4% of Total Investments) Greenville, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series 2003A, 5.000%, 4/14 at 100.00 AA– (4) 5/01/25 (Pre-refunded 4/01/14) – AMBAC Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 12/23 at 100.00 AA– 5.125%, 12/01/43 Total South Carolina Tennessee – 0.7% (0.4% of Total Investments) Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities Revenue Bonds, Series 2012A: 4.000%, 9/01/40 9/22 at 100.00 AA 4.000%, 9/01/42 9/22 at 100.00 AA Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Total Tennessee Texas – 11.5% (7.6% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 2/17 at 100.00 AAA 4.250%, 8/15/36 (UB) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/14 at 100.00 C Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Refunding Series 2013A, 1/23 at 100.00 Baa2 5.000%, 1/01/43 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 Baa2 6.250%, 1/01/46 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 11/22 at 100.00 A+ 5.125%, 11/01/43 (Alternative Minimum Tax) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement 11/21 at 100.00 A+ Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2012H, 5.000%, No Opt. Call A+ 11/01/42 (Alternative Minimum Tax) Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option 10/23 at 100.00 AA+ Bond Trust 2013-9A, 18.365%, 4/01/53 (IF) Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Memorial Hermann Healthcare System, Series 2004A: 5.000%, 12/01/20 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) 5.000%, 12/01/21 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) 5.125%, 12/01/22 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 5/14 at 100.00 A 5.250%, 11/15/30 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2004A, 5/14 at 100.00 AA 5.250%, 5/15/24 – FGIC Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2011D, 11/21 at 100.00 AA 5.000%, 11/15/40 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and No Opt. Call A2 Entertainment Project, Series 2001B, 0.000%, 9/01/25 – AMBAC Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 2/16 at 100.00 BBB– 5.125%, 8/15/26 2/16 at 100.00 BBB– Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB– Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series 2012A, No Opt. Call A1 5.000%, 5/15/39 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/22 at 100.00 AA Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Southwest Higher Education Authority Inc, Texas, Revenue Bonds, Southern Methodist 10/20 at 100.00 AA– University, Series 2010, 5.000%, 10/01/41 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/23 at 100.00 Aa3 Bonds, Scott & White Healthcare Project, Series 2013A, 5.000%, 8/15/43 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 2/17 at 100.00 AA– Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/30 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 9/23 at 100.00 BBB– Mobility Partners Segments 3 Segments 3A & 3B Facility, Series 2013, 6.750%, 6/30/43 (Alternative Minimum Tax) Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.842%, 4/01/28 (IF) 4/17 at 100.00 AAA Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Total Texas Utah – 1.5% (1.0% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Total Utah Virginia – 0.1% (0.1% of Total Investments) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Washington – 5.3% (3.5% of Total Investments) King County, Washington, Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 1/01/52 1/22 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Series 2009, 5.250%, 1/01/42 1/19 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Refunding Series 2012A, 8/22 at 100.00 A+ 5.000%, 8/01/30 Skagit County Public Hospital District 1, Washington, General Obligation Bonds, Series 2004A, 12/14 at 100.00 A1 (4) 5.375%, 12/01/19 (Pre-refunded 12/01/14) – NPFG Insured Spokane Public Facilities District, Washington, Hotel, Motel, and Sales Use Tax Revenue Bonds, 6/23 at 100.00 A+ Series 2013A, 5.000%, 12/01/38 Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, 12/20 at 100.00 Baa3 Series 2010, 5.500%, 12/01/39 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Refunding Series 2012B, 5.000%, 10/01/30 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/42 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and 12/17 at 100.00 N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 0.2% (0.2% of Total Investments) West Virginia University, Revenue Bonds, West Virginia University Projects, Improvement Series 10/14 at 100.00 Aa3 (4) 2004C, 5.000%, 10/01/24 (Pre-refunded 10/01/14) – FGIC Insured Wisconsin – 2.2% (1.5% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/20 at 100.00 A Inc., Series 2010A, 5.625%, 4/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 7/21 at 100.00 A Inc., Series 2012A, 5.000%, 7/15/25 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB Healthcare, Series 2006, 5.000%, 5/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB Series 2004, 5.750%, 5/01/24 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Healthcare System, Series 2006A, 5.250%, 8/15/34 Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – 5/16 at 100.00 AA NPFG Insured (UB) (5) Total Wisconsin Wyoming – 0.2% (0.1% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 A– 5.600%, 12/01/35 (Alternative Minimum Tax) $ 1,651,059 Total Municipal Bonds (cost $1,511,696,769) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 21 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 3,850 6 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 27 Total Corporate Bonds (cost $1,362) Total Long-Term Investments (cost $1,511,698,131) Floating Rate Obligations – (8.6)% Variable Rate Demand Preferred Shares, at Liquidation Value – (47.4)% (9) Other Assets Less Liabilities – 4.6% (10) Net Assets Applicable to Common Shares – 100% $ 1,032,365,032 Investments in Derivatives as of January 31, 2014 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (11) Date (Depreciation) (10) Barclays Bank PLC Receive Weekly USD-SIFMA 3.258% Quarterly 2/20/15 2/20/30 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Derivatives: Interest rate swaps* — — Total $ — *Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2014, the cost of investments (excluding investments in derivatives) was $1,425,236,136. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of January 31, 2014, were as follows: Gross unrealized: Appreciation $ 89,582,780 Depreciation Net unrealized appreciation (depreciation) of investments $ 48,889,088 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.3%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each contract. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Reg S Regulation S allows U.S. companies to sell securities to persons or entities located outside of the United States without registering those securities with the Securities and Exchange Commission. Specifically, Regulation S provides a safe harbor from the registration requirements of the Securities Act for the offers and sales of securities by both foreign and domestic issuers that are made outside the United States. USD-SIFMA United States Dollar - Securities Industry and Financial Markets Association. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Premium Income Municipal Fund 2, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2014
